August 30, 1962

Admiral H. R. Nieman, Jr.          Opinion No. WW-1429
Executive Director
State Building Commission          Re:    Construction of the term
Austin, Texas                             "allocated" as used in
                                          reference to Item 12 of
                                          the current appropriation
                                          to the State Building
Dear Admiral Nieman:                      Commission.
        In view of certain language contained in Senate Bill
1, Acts of the 57th Legislature, 1st Called Session, 1961,
concerning Item 12 of the appropriation to the State Building
Commission, you have requested our opinion on the following
question:
             "It is requested that you render an
       opinion defining the terms 'allocated and
       allocation' as they appear in the legis-
       lative terminology, expressing intent,
       such that they do not convey in any sense
       the authoritative and responsible position
       of the one denoted by the words 'appropri-
       ate or appropriation.'"
        Senate Bill 1, Acts of the 57th Legislature, 1st
Called Session 1961, (current Appropriation Bill), contains
the following language in the appropriation to the State
Building Commission:
                                "For the Years Ending
                              August 31,         August 31,
                                   1962               1963
        "12. For Capitol renova-
             tion, including
             renovating vacated
             office space, re-
             modeling the chamber
             and gallery of the
             House of Representa-
             tives, and any other
             modernization of the
             Capitol Building . . . 250,000           U.B.
Admiral H. R. Nieman, Jr., page 2.   (Ww-1429)


              1,
                   .   .   .



              "To accomplish the work set forth in Item
        12 above, it is the intent of the Fifty-seventh
        Legislature that the appropriation made in said
        item shall be allocated to the Board of Control
        as provided for in Sec. 8, Chapter 514, Acts 1955,
        Fifty-fourth Legislature, and it is further pro-
        vided that remodeling the House of Representatives
        or providing office space for members of the House
        shall be undertaken only after consulting with the
        Speaker of the House." (Emphasis added)
        Section 8 of Senate Bill 134, Acts of the 54th Legis-
lature, Regular Session 1955, Chapter 514, Page 1298 at Page
1300, codified in Vernon's as Article 678m, Vernon's Civil
Statutes, provides:
              "Sec. 8. The Commission shall have the
        authority to call on any Department of State
        Government to assist it in carrying out the
        duties of the Commission. And particularly,
        it shall be the duty of the Board of Control
        to do and perform such acts and functions in
        connection with this Act as the Commission may
        direct; and to that end any portion of the money
        appropriated to the Commission may be allocated
        by the Commission to the Board of Control and
        expended by it under the direction of the Com-
        mission in carrying out the provisions of this
        Act."   (Emphasis added).
        The term "allocate" is not defined either in Article
678m (pre-existing law authorizing the appropriation involved
here) nor in the Appropriation Bill itself. However, the
term "allocate" has a definit~meaninn.    To allocate means
"to distribute or ass1 n."   Central E138 F. Supp. 28 1, 295 (Ct.Claims 1956)
-House                                         ;- N.Y. 19 );
            v. Bowles, 142 F.2d 530, 534 (C.C.A.,
Jacobson v. Bowles, 53 F.Supp. 532,534 (D.C., Tex. 1944). For
other definitions, see the terms "allocate" and "allocation"
in 3 Words and Phrases perm.ed.336.
        It is noted that pursuant to Article 678m, the Legis-
lature has appropriated Item 12 to the State Building Commis-
sion for allocation to the State Board of Control to be expend-
ed in accordance with the provisions of Section 8 of Article
678m. This Section directs that the money allocated by the
Admiral H.   R. Nieman, Jr., page 3.   (WW-1429 )


Commission to the Board of Control shall be expended by
the Board of Control under the direction of the State Build-
ing Commission. You are, therefore, advised that the term
"allocate" as used in the Appropriation Bill means that Item
12 is to be expended by the Board of Control under the direc-
tion of the State Building Commission. Thus, the power of
the Board of Control to expend such money is limited by the
phrase "under the direction of the Commission." You are,
therefore, advised that the expenditure of monies by the
Board of Control should bear the approval of the State
Building Commission.
                           SUMMARY
               Monies appropriated to the State Build-
               ing Commission contained in Item 12 of
               its appropriation are allocated by the
               Legislature to the State Board of Con-
               trol to be expended by the State Board
               of Control under the direction of the
               State Building Commission in carrying
               out the provisions of Article 678m,
               Vernon's Civil Statutes, as directed
               by Section 8 thereof.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas




JR:ms:zt
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Scranton Jones
Dudley McCalla
Sam Stone
Tom Hunter
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore